 

 

FIRST AMENDEMENT TO REAL ESTATE SALES AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE SALES AGREEMENT ("First Amendment") is made
as of April 26, 2006 by and between, LINCOLN-CARLYLE ILLINOIS CENTER, LLC,
("Seller"), and PARKWAY PROPERTIES LP, a Delaware limited partnership
("Purchaser").

            A.        Purchaser and Seller entered into that certain Real Estate
Sales Agreement dated effective as of April 18, 2006 (the "Agreement"); and

            B.         Purchaser and Seller have agreed to certain modifications
to the Agreement and desire to amend the Agreement to reflect such
modifications.

            All capitalized terms not otherwise defined herein shall have the
meanings given in the Agreement.

            In consideration of the mutual undertakings and covenants herein
contained, Purchaser and Seller hereby covenant and agree as follows:

1.         Purchase Price.  The Purchase Price shall be reduced from
$201,000,000 to $198,000,000.

2.         First Earnest Money Deposit.  In the Glossary of Terms, the term
First Earnest Money Deposit shall be amended to mean Two Hundred Fifty Thousand
Dollars ($250,000).

3.         Second Earnest Money Deposit.  In the Glossary of Terms, the term
Second Earnest Money Deposit shall be amended to mean Seven Hundred Fifty
Thousand Dollars ($750,000).

4.         First Earnest Money Non-Refundable.  Upon full execution of this
First Amendment, the First Earnest Money Deposit shall be non-refundable to
Purchaser pursuant to Section 9(g) of the Agreement.

            5.         No Other Amendments.  In all other respects the Agreement
shall remain in full force and effect as executed by Purchaser and Seller.

            6.        Facsimile/PDF Signatures.  In order to expedite the
execution of this First Amendment, telecopied or PDF signatures may be used in
place of original signatures on this First Amendment.  Purchaser and Seller
intend to be bound by the signatures on the telecopied or PDF document, are
aware that the other party will rely on such signatures, and hereby waive any
defenses to the enforcement of the terms of this First Amendment based on the
form of signature.

            7.        Counterparts.  This First Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

Signatures to follow on next page

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

SELLER:                                  LINCOLN-CARLYLE ILLINOIS CENTER LLC, a
Delaware limited liability company

By:       LINCOLN-CARLYLE ILLINOIS CENTER MEZZANINE LLC, a Delaware limited
liability company, its sole member

By:       LINCOLN-ILLINOIS CENTER LLC, a Delaware

limited liability company, its manager

 

By:       LINCOLN INVESTORS GROUP 3, INC., a

Texas corporation, its manager

 

By:                                                                              
           

Name: John B. Grissim

Title:   Vice President

2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

PURCHASER:                                    PARKWAY PROPERTIES LP, a Delaware
limited partnership

By:       PARKWAY PROPERTIES GENERAL PARTNERS, INC., a Delaware corporation, its
sole general partner

By:                                                                            

Name                                                                         

Title:                                                                            

 

By:                                                                              

Name:                                                                         

Title:                                                                            

 

3




--------------------------------------------------------------------------------